Citation Nr: 1216917	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to May 1947.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, as support for his claim, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.

The Board advanced the appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.

After receiving the file back from the AMC, the Board issued a decision in April 2010 denying the claim, and the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In a February 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with the Court's order, the Board in turn again remanded the claim to the RO via the AMC.

This case since has been returned to the Board.  Unfortunately, since there was not compliance with the prior remand directives, the Board must yet again remand the claim to the RO via the AMC.  See Stegall v. West, 11 Vet. App. 268 (1998) (A Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure compliance).



REMAND

As the Board previously explained, the Court-granted joint motion vacated the Board's April 2010 decision because the Board had not provided adequate reasons and bases supporting its finding that the additional VA examination in November 2009 was adequate.  Specifically, in finding or concluding the Veteran was indeed unemployable, but importantly not because of his service-connected disabilities, instead, on account of other causes and factors that have no connection with his military service, the Board had relied on this November 2009 VA examiner's opinion stating the Veteran's VA primary care provider (PCP) had diagnosed the Veteran with carpal tunnel syndrome (CTS).  And, according to this VA examiner, the Veteran's hand condition and impairment are attributable to his CTS, a condition that is not service connected, not apparently to his cranial nerve partial paralysis that is service connected.  Notably, however, there was no evidence in the claims file of any such statement by the Veteran's PCP, nor was there any evidence of a CTS diagnosis.

The Board therefore remanded this TDIU claim in October 2011 primarily so the November 2009 VA examiner could provide the basis of his conclusion that the Veteran's VA PCP had diagnosed CTS as the source of the innervations in the Veteran's hands rather than his service-connected cranial nerve palsies or cite to evidence in the file or in the Veteran's medical history and examinations confirming this diagnosis of CTS.  In the event the November 2009 VA examiner was no longer available to provide this additional comment and basis for concluding the Veteran has CTS, the Veteran would need to be reexamined for additional medical comment on this determinative issue of employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique the Court has previously determined to be "inadequate" within.).

Pursuant to this remand directive, additional comment was obtained from the VA examiner who performed the November 2009 VA examination.  He stated that a review of the Veteran's VA primary care medical records on the VISTA CPRS or CAPRI computer system dated form 2009 to 2011 clearly demonstrate that he was diagnosed with and treated for CTS.  Unfortunately, these VA medical records are not in the claims file.  The most recent VA treatment records in the claims file are dated instead in 2005, so from at least 4 years earlier.

The Board's prior remand explicitly stated, in paragraph one of the remand instructions, that:  "To this end, the Veteran's VA PCP records will need to be obtained if not all of them are in the file."  This was not done.  So the claim again must be remanded to obtain these pertinent VA medical records as, without them, the Board simply is unable to confirm there has been this indicated diagnosis of CTS.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, this claim again is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA primary care medical records on the VISTA CPRS or CAPRI computer system dated form 2009 to 2011 that clearly show he has been diagnosed with and treated for CTS.  [Note:  the November 2009 VA examiner's mere reference to these records, including when additionally asked to comment about them in October 2011, will not suffice; rather, the actual records also must be placed in the file].  This includes, but is not limited to, the Veteran's VA medical records dated since October 2005 at the VA Medical Center (VAMC) in Birmingham, Alabama.

2.  Then readjudicate this TDIU claim in light of this additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



